TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00804-CR
                                          NO. 03-02-00805-CR



                                   Darriel Paul Dilworth, Appellant

                                                     v.

                                     The State of Texas, Appellee


           FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NOS. 53947 & 54053, HONORABLE JOE CARROLL, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Darriel Paul Dilworth seeks to appeal from judgments of conviction for forgery and

possession of cocaine. The clerk=s records contain written waivers of appeal signed by appellant, his

attorney, and the trial judge. These documents, which reflect a knowing and voluntary waiver of the right to

appeal, were signed on the day sentences were imposed in open court. A defendant who knowingly and

intelligently waives his right to appeal may not thereafter appeal without the consent of the trial court. Ex

parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex.

Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the

records to indicate that appellant sought or obtained the permission of the trial court to pursue these

appeals.
                 The appeals are dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: January 24, 2003

Do Not Publish




                                                 2